Name: Commission Regulation (EEC) No 1735/89 of 19 June 1989 on the recovery on export of aids granted in respect of skimmed-milk powder for use as feed and skimmed milk processed into compound feedingstuffs
 Type: Regulation
 Subject Matter: trade policy;  agricultural activity;  economic policy;  processed agricultural produce
 Date Published: nan

 20 . 6 . 89 Official Journal of the European Communities No L 171/23 COMMISSION REGULATION (EEC) No 1735/89 of 19 June 1989 on the recovery on export of aids granted in respect of skimmed-milk powder for use as feed and skimmed milk processed into compound feedingstuffs THE COMMISSION OF THE EUROPEAN COMMUNITIES, made to that end to Commission Regulation (EEC) No 1062/87 (8) on the Community transit procedure, as last amended by Regulation (EEC) No 1 159/89 (9) ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Milk and Milk Products, Having regard to the Treaty establishing the European Economic Community, Having regard to Regulation (EEC) No 804/68 of the Council of 27 June 1968 on the common organization of the market in milk and milk products ('), as last amended by Regulation (EEC) No 763/89 (2), and in particular Article 10 (3) thereof, HAS ADOPTED THIS REGULATION : Article 1 1 . The amounts of the aid to be recovered in accordance with the second subparagraph of Article 2 ( 1 ) of Regulation (EEC) No 968/68 shall be as shown in the Annex hereto. 2. However, the amounts referred to in paragraph 1 shall not be charged where the aid provided for in Article 10 ( 1 ) of Regulation (EEC) No 804/68 was not granted in respect of skimmed milk or skimmed-milk powder exported in the form of products shown in the Annex by reason of the fact that its composition did not comply with the conditions laid down in Regulation (EEC) No 1725/79 . The Member States shall take all measures necessary to verify in the case referred to in the first subparagraph that the aid was not granted previously in respect of the skimmed milk or skimmed-milk powder. Whereas the second subparagraph of Article 2 ( 1 ) of Regulation (EEC) No 986/68 of the Council of 15 July 1968 laying down general rules for granting aid for skimmed milk and skimmed-milk powder for use as feed (3), as last amended by Regulation (EEC) No 111 5/89 (4), provides that where skimmed milk or skimmed-milk powder is exported in the form of denatured skimmed-milk powder or compound feeding ­ stuffs, an amount equal to the aid is to be collected ; whereas the aim of that provision is basically to avoid aids being received twice over, as a result of the granting of a refund under Commission Regulation (EEC) No 1476/89 (5) and the granting of aid under Commission Regulation (EEC) No 1 725/79 (6), as last amended by Regulation (EEC) No 3368/88 Q ; whereas, in recent years, compliance with that requirement was ensured by reducing the refund applying to incorporated skimmed-milk powder and latterly by granting no refund for feedingstuffs which may qualify for aid under that Regulation ; Whereas at present the aid is distinctly higher than the refund ; whereas, as a consequence, the measures in force no longer suffice to prevent certain feedingstuffs being exported at a price lower than the world market price ; whereas measures should accordingly be laid down for the full recovery on export of aid granted in respect of skimmed-milk powder for use as feed and skimmed milk processed into compound feedingstuffs ; Article 2 1 . For the purposes of Article 1 , the export declaration for products listed in the Annex must contain all the necessary information regarding the description and exact composition of the product. Such declaration shall be accepted subject to the presentation of a certificate issued by the competent agency as provided for in Article 4 ( 1 ) of Regulation (EEC) No 986/68 of the Member State on whose territory those formalities are completed or by another agency designated by the Member State in question . The certificate shall certify* as the case may be :  that the said agency has collected the amount to be recovered pursuant to Article 1 ( I ) in respect of the products concerned, or  that the products concerned are exempted from such recovery pursuant to Article 1 (2). Whereas certain detailed rules of administrative procedure to be applied in that case and the control measures necessary must be adopted ; whereas reference should be (') OJ No L 148, 28 . 6 . 1968, p. 13 . (2) OJ No L 84, 29 . 3 . 1989, p. 1 . (3) OJ No L 169, 18 . 7. 1968, p. 4. (4) OJ No L 118, 29. 4. 1989, p . 7 . 0 OJ No L 146, 30 . 5. 1989, p . 14. (s) OJ No L 199, 7. 8 . 1979, p. 1 . 0 OJ No L 296, 29 . 10 . 1988, p . 50 . (8) OJ No L 107, 22. 4. 1987, p . 1 . (' OJ No L 119, 29. 4 . 1989, p . 100 . No L 171 /24 Official Journal of the European Communities 20 . 6 . 89 2. The certificate referred to in paragraph 1 shall contain in particular :  a description of the product,  a breakdown of the quantities involved,  details of the amount recovered or, where appropriate, reasons enabling such quantities to be exempted. 3. The certificate referred to in paragraph 1 shall be valid for 30 days calculated from the day of issue. Article 3 1 . Movement within the Community of products listed in the Annex shall be subject to the conditions laid down in Title III of Regulation (EEC) No 1062/87. 2. A security equal to 110% of the corresponding amount laid down in the Annex hereto shall be lodged in respect of products listed in the Annex moving as provided for in Article 24 or 25 of Regulation (EEC) No 1062/87 in order to ensure that the primary requirement relating to the recovery of the amount resulting from the application of Article 1 is ensured where the product in question does not re-enter the Community within six months. The security shall be released, in proportion to the quantities in respect of which such proof is furnished, as soon as it has been established in the Member State of dispatch that the product has re-entered the Community. 3 . Where a product listed in the Annex is placed under the procedure provided for in Chapter I of Title IV of Regulation (EEC) No 1062/87 for carriage to a station of destination within the territory of the Community, the office of departure may not authorize any variation of the contract of carriage which would enable carriage to end outside the Community unless the consignor has produced a certificate as specified in Article 2. Article 4 This Regulation shall enter into force on 1 July 1989 . This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 19 June 1989 . For the Commission Ray MAC SHARRY Member of the Commission 20 . 6 . 89 Official Journal of the European Communities No L 171 /25 ANNEX (ECU/100 kg) CN code Description of goods Amount to be charged 2309 2309 10 2309 10 11 5,40 2309 10 13 17,40 29,40 2309 10 15 17,40 21,00 27,00 33,00 39,00 43,50 Preparations of a kind used in animal feeding :  Dog or cat food, put up for retail sale :   Containing starch, glucose, glucose syrup, maltodextrine or maltodextrine syrup falling within subheadings 1702 30 51 to 1702 30 99, 1702 40 90, 1702 90 50 and 2106 90 55 or milk products :    Containing starch, glucose , glucose syrup, maltodextrine or maltodextrine syrup :     Containing no starch or containing 1 0 % or less by weight of starch :      Containing no milk products or containing less than 10 % by weight of such products :  Containing no milk powder (*)  Containing less than 10% by weight of milk powder (*)      Containing not less than 10 % but less than 50 % by weight of milk products :  Containing no milk powder (*)  Containing :  less than 30 %  not less than 30 % by weight of milk powder (*)      Containing not less than 50 % but less than 75 % by weight of milk products :  Containing no milk powder (*)  Containing :  less than 30 %  not less than 30 % but less than 40 %  not less than 40 % but less than 50 %  not less than 50 % but less than 60 %  not less than 60 % but less than 70 %  not less than 70 % by weight of milk powder (*)      Containing not less than 75% by weight of milk products :  Containing no milk powder (")  Containing :  less than 30 %  not less than 30 % but less than 40 %  not less than 40 % but less than 50 % (  not less than 50 % but less than 60 %  not less than 60 % but less than 70 %  not less than 70 % but less than 75%  not less than 75 % but less than 80 %  not less than 80 % by weight of milk powder (*)     Containing more than 10% but not more than 30 % by weight of starch :     Containing no milk products or containing less than 10 % by weight of such products :  Containing no milk powder (*)  Containing less than 10 % by weight of milk powder (*)      Containing not less than 10 % but less than 50% by weight of milk products :  Containing no milk powder (*)  Containing :  less than 30 %  not less than 30 % by weight of milk powder (") 309 10 19 17,40 21,00 27,00 33,00 39,00 43,50 46,50 51,00 2309 10 31 5,40 2309 10 33 17,40 29,40 No L 171 /26 Official Journal of the European Communities 20 . 6. 89 (ECU/100 kg) CN code Description of goods Amount to be charged 2309 10 39 33,00 48,00 2309 10 51 5,40 2309 10 53 17,40 29,40 2309 10 59 33,00 39,00 2309 90 2309 90 10     - Containing not less than 50 % by weight of milk products :  Containing no milk powder (*)  Containing :  less than 60 %  not less than 60 % by weight of milk powder (*)     Containing more than 30 % by weight of starch :      Containing no milk products or containing less than 10 % by weight of such products :  Containing no milk powder (*)  Containing less than 10 % by weight of milk powder (*)      Containing not less than 10 % but less than 50 % by weight of milk products :  Containing no milk powder (*)  Containing : *- less than 30 %  not less than 30 % by weight of milk powder (*)   - Containing not less than 50 % by weight of milk products :  Containing no milk powder (')  Containing :  less than 60 %  not less than 60 % by weight of milk powder (*)  Other :   Fish or marine mammal solubles   Other :    Containing starch, glucose, glucose syrup, maltodextrine or maltodextrine syrup falling within subheadings 1702 30 51 to 1702 30 99, 1702 40 90, 1702 90 50 and 2106 90 55 or milk products : Containing starch, glucose, glucose syrup, maltodextrine or maltodextrin syrup :      Containing no starch or containing 10 % or less by weight of starch : ______ Containing no milk products or containing less than 10 % by weight of such products :  Containing no milk powder (*)  Containing less than 10% by weight of milk powder (*)  Containing not less than 10 % but less than 50 % by weight of milk products :  Containing no milk powder (*)   Containing :  less than 30 % '  not less than 30% by weight of milk powder (*) Containing not less than 50 % but less than 75 % by weight of milk products :  Containing no milk powder (*)  Containing :  less than 30 %  not less than 30 % but less than 40 %  not less than 40 % but less than 50 %  not less than 50 % but less than 60 %  not less than 60 % but less than 70 %  not less than 70 % by weight of milk powder (*) 2309 90 31 5,40 2309 90 33 17,40 29,40 2309 90 35 17,40 21,00 27,00 33,00 39,00 43,50 20, 6. 89 Official Journal of the European Communities No L 171 /27 (ECU/100 kg) CN code Description of goods Amount to be charged 2309 90 39 17,40 21,00 27,00 33,00 39,00 43,50 46,50 51,00 2309 90 41 5,40 2309 90 43 17,40 29,40 2309 90 49   Contaming not less than 75 % by weight of milk products :  Containing no milk powder (*)  Containing :  less than 30 %  not less than 30 % but less than 40 %  not less than 40 % but less than 50 %  not less than 50 % but less than 60 %  not less than 60 % but less than 70 %  not less than 70 % but less than 75 %  not less than 75 % but less than 80 %  not less than 80 % by weight of milk powder (*)  Containing more than 10% but not more than 30% by weight of starch :   Containing no milk products or containing less than 10 % by weight of such products :  Containing no milk powder (*)  Containing less than 10% by weight of milk powder (*)   Containing not less than 1 0 % but less than 50 % by weight of milk products :  Containing no milk powder (*)  Containing :  less than 30 %  not less than 30 % by weight of milk powder (*)   Containing not less than 50 % by weight of milk products :  Containing no milk powder (')  Containing :  less than 60 %  not less than 60 % by weight of milk powder (*)  Containing more than 30 % by weight of starch :   Containing no milk products or containing less than 10 % by weight of such products :  Containing no milk powder (*)  Containing less than 10 % by weight of milk powder (*)   Containing not less than 10 % but less than 50 % by weight of milk products :  Containing no milk powder f)  Containing :  less than 30 %  not less than 30 % by weight of milk powder (*)   Containing not less than 50 % by weight of milk products :  Containing no milk powder (*)  Containing :  less than 60 %  not less than 60 % by weight of milk powder (*) Containing no starch, glucose, glucose syrup, maltodextrine or maltodextrine symp but containing milk products 33,00 48,00 2309 90 51 5,40 2309 90 53 17,40 29,40 2309 90 59 33,00 39,00 2309 90 70 (*) For the purposes of this Regulation, 'milk powder means a product falling within subheadings 0402 10 19, 0402 21 17, 0403 90 1 1 and 0403 90 13 .